Citation Nr: 1729456	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  07-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide agent exposure or as secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure or as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left extremity sciatic nerve.

6.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right extremity sciatic nerve.
7.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left extremity femoral nerve.

8.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right extremity femoral nerve.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision, a February 2008 rating decision, and an August 2013 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the Board remanded the issues of entitlement to service connection for COPD and hypertension for additional evidentiary development.  The Board also remanded the remaining issues listed on the title page for issuance of a statement of the case (SOC). The Board remanded this appeal again in August 2016 for additional development.  In March 2017, the RO granted service connection for peripheral neuropathy of the bilateral femoral nerves.  The Board finds that the issue of service connection for peripheral neuropathy of the bilateral femoral nerves to be a re-characterization of the Veteran's claim for peripheral neuropathy of the lower extremities, and will address the rating of that disability as part of this appeal.


FINDINGS OF FACT

       Service Connection Claims

1.  The evidence of record indicates that the Veteran's COPD is related to his military service, to include as secondary to PTSD.

2.  The evidence of record indicates that the Veteran's hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service or a service-connected disability.

       Upper Extremity Peripheral Neuropathy

3.  From February 21, 2007 to January 11, 2017, the Veteran's peripheral neuropathy of the upper extremities was manifested by, at worst, mild incomplete paralysis of the lower radicular group.

4.  From January 12, 2017, the Veteran's peripheral neuropathy of the upper extremities was manifested by, at worst, moderate incomplete paralysis of the lower radicular group.

       Sciatic Nerve Peripheral Neuropathy

5.  From February 21, 2007, to April 9, 2010, the Veteran's peripheral neuropathy of the bilateral sciatic nerves was manifested by, at worst, mild incomplete paralysis.

6.  From April 10, 2010, to December 15, 2015, the Veteran's peripheral neuropathy of the bilateral sciatic nerves was manifested by, at worst, moderate incomplete paralysis.

7.  From December 16, 2015, the Veteran's peripheral neuropathy of the bilateral sciatic nerves was manifested by, at worst, moderately severe incomplete paralysis.

       Femoral Nerve Peripheral Neuropathy

8.  From September 3, 2009, to January 11, 2017, the Veteran's peripheral neuropathy of the bilateral femoral nerves was manifested by, at worst, mild incomplete paralysis.

9.  From January 12, 2017, the Veteran's peripheral neuropathy of the bilateral femoral nerves was manifested by, at worst, moderate incomplete paralysis.

       TDIU

10.  As of November 8, 2012, the Veteran's service-connected disabilities rendered him unable to maintain substantially gainful employment.


CONCLUSIONS OF LAW

       Service Connection Claims

1.  The criteria for service connection for COPD, to include as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.


       Upper Extremity Peripheral Neuropathy

3.  From February 21, 2007 to January 11, 2017, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8512.

4.  From February 21, 2007 to January 11, 2017, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8512.

5.  From January 12, 2017, the criteria for a disability rating of 30 percent for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 1155, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8512.

6.  From January 12, 2017, the criteria for a disability rating of 40 percent for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 1155, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8512.

       Sciatic Nerve Peripheral Neuropathy

7.  Prior to April 10, 2010, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the bilateral sciatic nerves have not been met.  38 U.S.C.A. § 1155, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8520.

8.  From April 10, 2010 to December 15, 2015, the criteria for a disability rating of 20 percent for  peripheral neuropathy of the bilateral sciatic nerves have been met.  38 U.S.C.A. § 1155, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8520.

9.  From December 16, 2015, the criteria for a disability rating of 40 percent for peripheral neuropathy of the bilateral sciatic nerves have been met.  38 U.S.C.A. § 1155, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8520.

       Femoral Nerve Peripheral Neuropathy

8.  From September 3, 2009 to January 11, 2017, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the bilateral femoral nerves have not been met.  38 U.S.C.A. § 1155, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8526.

11.  From January 12, 2017, the criteria for a disability rating of 20 percent for peripheral neuropathy of the bilateral femoral nerves have been met.  38 U.S.C.A. § 1155, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8526.

       TDIU

12.  From November 8, 2012, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

By correspondence dated June 2005, VA notified the Veteran of the information required to substantiate his claims for entitlement to service connection for COPD and hypertension.  VA provided adequate VCAA notice for the Veteran's claim for a TDIU rating in May 2011.  

Initial rating claims arise from granted claims of service connection and do not require unique 38 U.S.C.A. § 5103 notice because the purpose that the notice was intended to serve is fulfilled when service connection has been granted and an initial rating has been assigned.  Once the Veteran's claim of service connection was substantiated, his filing of a notice of disagreement with the RO's initial rating decision did not trigger entitlement to additional notice under 38 U.S.C.A. § 5103.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

As such, the Veteran was not entitled to additional notice for his claims for entitlement to increased initial ratings for his peripheral neuropathy of the upper and lower extremities.

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records, his VA medical records, and private treatment records.  
VA afforded the Veteran VA examinations and opinions in October 2005, January 2008, April 2010, October 2010, January 2011, May 2011, March 2013, August 2015 and January 2017 to determine whether his COPD and hypertension were related to his service, to evaluate the severity of his service-connected disabilities, and to determine whether his service-connected disabilities have rendered him unable to maintain substantially gainful employment.  In its May 2015 remand, the Board found the October 2005, January 2008, April 2010, October 2010, and January 2011 examinations inadequate for the purpose of assessing the Veteran's hypertension.  The Board later requested addendum opinions to address deficiencies in August 2015 examinations to assess the cause of the Veteran's COPD and hypertension, which the RO provided in March 2017.  The Board finds that the record now contains reports that are adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board also finds that the RO has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to these claims is required.


II.  Legal Criteria

Service connection 

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  See 38 C.F.R. § 3.303(b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such an hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313  Fed. Cir. 2009).

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specified diseases, including prostate cancer.  See 38 C.F.R. §§ 3.307(a), (b), 3.309(e).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a).  The record indicates that the Veteran has qualifying Vietnam service, but that he seeks benefits for disabilities that are not presumptively linked to exposure to herbicide agents.

When a disease is first diagnosed after service, but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.


Disability ratings

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where the issue is the initial disability evaluation assigned, VA must consider the medical evidence since the effective date of service connection as well as whether staged ratings are appropriate.  See Fenderson v, 12 Vet. App. at  126.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  See 38 C.F.R. § 4.7.

The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.


Peripheral neuropathy 

Under Diagnostic Code 8512, a 20 percent disability rating is warranted when there is mild incomplete paralysis of the lower radicular group in the minor or major extremity.  A 30 percent rating is appropriate when there is moderate incomplete paralysis of the minor extremity and 40 percent rating is appropriate when there is moderate incomplete paralysis of the major extremity.  A 40 percent rating is appropriate when there is severe incomplete paralysis of the minor extremity and a 50 percent rating is appropriate when there is severe incomplete paralysis of the major extremity.  When there is complete paralysis of the lower radicular group, involving all intrinsic muscles of the hand, and some or all flexors of the wrist and fingers, wherein the paralysis results in the substantial loss of use of the extremity, the maximum 60 percent disability rating is awarded for the minor extremity and a 70 percent rating is warranted for the major extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8512.

Peripheral neuropathies affecting the sciatic nerve are rated under Diagnostic Code 8520.  Under that Code, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and a maximum 80 percent rating is warranted for complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Peripheral neuropathies affecting the femoral nerve are rated under Diagnostic Code 8526.  Under that Code, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a maximum 40 percent rating is warranted for complete paralysis.  Id. at Diagnostic Code 8526.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence.  See 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  See 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.
TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16. 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.


III.  Facts.

COPD

A May 2005 medical opinion letter drafted by the Veteran's private physician stated that the Veteran was treated for COPD.  The Veteran's private physician opined that the Veteran suffered from a "multi-system disease," including COPD, and stated that this disease was related to the Veteran's military service.  

The Veteran underwent a VA examination in October 2005 to assess his COPD.  The resulting examination report discussed the findings contained in the May 2005 medical opinion letter, but noted that the Veteran had not performed a pulmonary function test (PFT).  The examiner also noted that the Veteran was a "heavy smoker," and stated that there was "no physical evidence" that the Veteran suffered from COPD.  A PFT performed shortly after the examination indicates that the Veteran suffered from mild obstruction. 

In January 2006, as part of a notice of disagreement (NOD) with a rating decision that denied entitlement to service connection for COPD, the Veteran stated that he began smoking during his military service.  The Veteran attributed his COPD to smoking, which, he stated, began as a result of stress incurred during service in Vietnam.  

An October 2007 VA treatment record lists the Veteran as having a history of COPD.  In a February 2008 VA treatment record, COPD was noted in the Veteran's problem list.  A February 2010 VA treatment record contains a similar notation.  A January 2011 VA examination to assess the severity of the Veteran's diabetes noted that the Veteran suffered from "dyspnea and wheezing due to [COPD][,] not related to diabetes."

An August 2015 VA medical opinion stated that the Veteran's COPD was less likely than not (less than a 50 percent probability) incurred in or caused by the Veteran's military service.  The examiner responsible for the opinion noted that the "major risk factor [for COPD] is cigarette smoking[,] with severity caused by amount and duration," and that Agent Orange "is not considered to be a risk factor at this time."  It appears that the examiner who drafted this opinion did not review the Veteran's claims file.  In a March 2017 addendum, the examiner stated that the results of the August 2015 opinion did not change following a full review of the record. 


Hypertension 

A July 1968 service treatment record contains a blood pressure reading of 138/88 mmHg.

A May 2005 medical opinion letter drafted by the Veteran's private physician stated that the Veteran suffered from hypertension as part of a "multi-system disease" that was, in the physician's opinion, related to the Veteran's military service.  

The Veteran underwent a VA examination in October 2005 to assess his hypertension.  The resulting examination report noted the Veteran as suffering from "essential hypertension" since 1999, preceding his diagnosis of diabetes.  The examiner opined that the Veteran's hypertension bore no relationship to the Veteran's diabetes, but did not address whether the Veteran's hypertension was related to the Veteran's presumed exposure to herbicide agents during his service in Vietnam.

In January 2006, as part of a NOD submitted to appeal a decision that denied entitlement to service connection for hypertension, the Veteran stated that he suffered from a severe nosebleed in or about 1970, and several other times, as a result of hypertension.  The Veteran also stated that he took medication "for a short time" and did not worry about this issue "any more."

A January 2008 VA examination to assess the Veteran's diabetes notes that the Veteran did not suffer from hypertension as a result of his diabetes because the Veteran's hypertension came about prior to his diagnosis of diabetes.  The examiner also opined that the Veteran's diabetes did not worsen or increase the Veteran's hypertension. 

A January 2011 VA examination to assess the severity of the Veteran's diabetes noted that the Veteran had suffered from hypertension since 1993, and included findings similar to those contained in the January 2008 VA examination. 

As part of a March 2013 VA examination to assess the Veteran's diabetes, the examiner responsible for the resulting report noted that the Veteran's diabetes did not result in hypertension. 

An August 2015 VA medical opinion stated that the Veteran's hypertension was less likely than not (less than a 50 percent probability) incurred in or caused by the Veteran's military service.  The examiner responsible for the opinion again noted that the Veteran's hypertension preceded his diabetes, that the Veteran displayed normal renal function, that his diabetes had not worsened his hypertension, and that Agent Orange was not responsible for his hypertension.  In a March 2017 addendum, the examiner stated that the results of the August 2015 opinion did not change following a full review of the record. 


Peripheral neuropathy of the upper extremities

A January 2007 medical opinion letter drafted by the Veteran's private physician stated that the Veteran suffered diabetes with associated neuropathy.  A January 2008 VA examination to assess the Veteran's diabetes does not indicate that the Veteran suffered from peripheral neuropathy of the upper extremities.  Specifically, it notes the Veteran as displaying normal responses to sensory function testing of his upper extremities.  

A January 2008 VA treatment record indicates that the Veteran suffered from mild peripheral neuropathy of the upper extremities, with numbness of the hands and decreased arm strength.  A July 2008 VA treatment record listed his "polyneuropathy in diabetes" as "stable on present meds[.]"

In a September 2009 VA treatment record, the Veteran's VA physician noted that the Veteran suffered from worsened neuropathy affecting his arms and hands.  

An April 2010 VA examination to assess the severity of the Veteran's peripheral neuropathy revealed numbness traveling from the Veteran's hands to his forearms, and noted that the Veteran stated that his arms felt heavy and weak.  In a resulting report, the examiner recorded that the Veteran had normal motor strength in his upper extremities, but suffered from decreased light touch and pain sensation as a result of a disorder of his ulnar nerve.  The examiner opined that these findings indicated bilateral ulnar entrapment not related to the Veteran's service, and that there was no evidence that the Veteran suffered from peripheral neuropathy of the upper extremities.

In October 2010, the Veteran submitted a letter addressing his peripheral neuropathy of the upper extremities.  In this letter, the Veteran described numbness in his hands that affected his ability to work.  A VA examination performed that same month noted the Veteran as suffering from numbness and tingling in both hands, traveling to his elbows.  During this examination, the Veteran described difficulty raising his arms and difficulty using tools.  The examiner again opined that these findings indicated bilateral ulnar entrapment.

A January 2011 VA examination to assess the severity of the Veteran's diabetes noted that the Veteran suffered from numbness and tingling in his hands.  The examination report reveals that the Veteran recorded abnormal sensory exam results, with decreased light touch and pain sensation affecting his hands.

A March 2013 VA examination indicates that the Veteran suffered from mild pain and numbness affecting his upper extremities, with decreased grip and pinch strength affecting his fingers.  The Veteran also experienced decreased light touch sensation affecting his hands and fingers.  The examination report reveals that the Veteran suffered from incomplete mild paralysis of the radial nerve, incomplete mild paralysis of the median nerve and incomplete mild paralysis of the ulnar nerve.

A January 2017 VA examination indicates that the Veteran suffered from moderate to severe pain and moderate numbness affecting his upper extremities, with decreased grip and pinch strength affecting his fingers.  The Veteran also experienced decreased light touch sensation affecting his hands and fingers.  The examination report reveals that the Veteran did not suffer from mild incomplete paralysis of the radial nerve, suffered from incomplete mild paralysis of the right median nerve, incomplete moderate paralysis of the left median nerve, and suffered from incomplete mild paralysis of the ulnar nerve.


Peripheral neuropathy of the lower extremities

A January 2007 medical opinion letter drafted by the Veteran's private physician stated that the Veteran suffered diabetes with associated neuropathy.  A January 2008 VA examination to assess the Veteran's diabetes indicates that the Veteran suffered from peripheral neuropathy of the lower extremities, affecting the peroneal nerve.  The examination report reveals that he suffered from decreased light touch and pain sensation, though he maintained normal gait and balance.  Testing also indicated that the Veteran's lower extremities displayed normal reflexes, no muscle atrophy or abnormal muscle tone, and that the Veteran's peripheral neuropathy of the lower extremities did not affect his occupation or daily activities. 

A July 2008 VA treatment record listed his "polyneuropathy in diabetes" as "stable on present meds[.]"

In a September 2009 VA treatment record, the Veteran's VA physician noted that the Veteran suffered from worsened neuropathy "going to his thighs," but recorded that the Veteran was able to walk without assistance.  A November 2009 VA treatment recorded noted that the Veteran walked slowly. 

An April 2010 VA examination to assess the severity of the Veteran's peripheral neuropathy revealed numbness affecting the Veteran's legs, and that the Veteran suffered from poor balance with an unsteady gait.  In a resulting report, the examiner also noted that the Veteran had to "hold a rail going upstairs[.]"  The examiner also recorded the Veteran as having normal motor strength in his lower extremities, but as suffering from decreased light touch and pain sensation traveling from his feet to his knees, as a result of a disorder affecting his sciatic nerve.  The examiner opined that the Veteran suffered from peripheral neuropathy of the lower extremities with decreased mobility and strength.

In October 2010, the Veteran submitted a statement addressing his peripheral neuropathy of the lower extremities.  In this letter, the Veteran described having to pull himself up stairs using the guardrail due to issues with his legs, falling down the stairs several times, and difficult working with ladders due to balance issues.  The Veteran also described difficulty driving due to an inability to feel the pedals.  A VA examination performed that same month noted an abnormal gait, but recorded that there was "no evidence of neuropathy in the [lower extremities]."  A July 2010 VA treatment record indicates that the Veteran walked without assistance, slowly.

A January 2011 VA examination to assess the severity of the Veteran's diabetes noted that the Veteran suffered from numbness and tingling in his feet and poor balance.  The examination report reveals that the Veteran recorded abnormal sensory exam results, with decreased light touch and pain sensation from his feet to below his knees.  According to a February 2011 VA treatment record, the Veteran suffered from a fall in January.  

A December 2012 letter from the Veteran indicates that he was prescribed a cane, and later a walker, due to his difficulty walking.  

A March 2013 VA examination indicates that the Veteran suffered from mild pain and numbness affecting the Veteran's lower extremities, with normal strength.  The Veteran also experienced decreased light touch sensation affecting his ankle, lower leg, feet, and toes.  The examination report reveals that the Veteran suffered from incomplete mild paralysis of the sciatic nerve and incomplete mild paralysis of the femoral nerve.  The examiner noted that the Veteran was unable to walk "more than [a] few feet," that he used a rollator (rolling walker), and that he was "unable to go up and down stairs[.]"  A medical opinion letter sent by the Veteran's private physician that same month indicates that the Veteran suffered from peripheral neuropathy of the lower extremities that caused the Veteran to have "great difficulty walking and keeping his balance."

A December 2015 VA treatment record indicates that the Veteran began to use a wheelchair in or about this period, and that he sought to obtain a power chair. 

A January 2017 VA examination indicates that the Veteran suffered from mild pain and moderate numbness affecting his lower extremities.  The Veteran also experienced decreased light touch sensation affecting his ankles and lower legs, with absent light touch sensation affecting his feet and toes.  The examination report reveals that the Veteran suffered from incomplete moderate paralysis of the sciatic nerve and incomplete moderate paralysis of the femoral nerve.


IV.  Analysis

COPD

While the Veteran served in the Republic of Vietnam, and is therefore presumed to have been exposed to an herbicide agent in service, COPD is not a disorder that is presumed to be related to toxic herbicide agent exposure.  The Veteran is not precluded from establishing service connection for his COPD with proof of actual direct causation due to active duty service.  See Combee, 34 F.3d at 1041-42. 

The Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to COPD.  The evidence indicates that the Veteran began smoking during his service, and that he continued for decades following his separation.  The August 2015 VA examination attributes the Veteran's COPD to his years of smoking, notes that herbicide agent exposure is not a risk factor for developing COPD, and is more probative of the issue than the speculative May 2005 medical opinion letter submitted by the Veteran's private physician. 

The Veteran states that he is entitled to service connection for his COPD because he began smoking during service, and continued to smoke after service, in order to "forget the war."  The Board notes that the Veteran suffers from service-connected post-traumatic stress disorder (PTSD).

General Counsel Opinion 6-2003 recognizes that 38 C.F.R. § 1103(a) and 38 C.F.R. § 3.300(a) prohibit service connection for any condition that is attributable to a veteran's use of tobacco during service.  However, it also states that the "plain language of the statute and regulation do not bar the finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service."  Id.

At issue in this case is: (1) whether a service-connected disability (PTSD) caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of PTSD was a substantial factor in causing a secondary disability (COPD); and (3) whether the Veteran's COPD would not have occurred but for the use of tobacco products caused by the Veteran's PTSD.  See VAOPGCPREC 6-2003.

Resolving all doubt in the Veteran's favor, and mindful of the medical evidence of record and statements provided by the Veteran, the Board answers the above questions in the affirmative.  Service connection is warranted for COPD.


Hypertension

It does not appear that the Veteran's hypertension manifested to a compensable degree within one year of his active service, or that there is any evidence that the Veteran has suffered from continuous hypertension since service.  

The Veteran states that he suffered from nose bleeds as a result of hypertension in or about 1970.  The Board has considered the Veteran's lay statements concerning the cause of his hypertension and its relation to nosebleeds that occurred in or about 1970.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and, thus, identifying its cause is a complex medical question that falls outside the realm of common knowledge of a lay person.  See Jandreau, 429 F.3d at 1372.  While lay persons are competent to attest to their exposure to an herbicide agent and their experiences in service, lay persons are not competent to opine on the cause of hypertension or its relation to another ailment.  No competent evidence of record, or medical opinion that is not impermissibly speculative, indicates a nexus between the Veteran's hypertension and any conceded herbicide agent exposure. Presumptive service connection for this issue is not warranted.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The August 2015 VA examination indicates that the Veteran's hypertension is not the result of his diabetes, and that it was not aggravated by his diabetes.  The August 2015 VA examination also indicates that the Veteran's hypertension is not the result of herbicide agent exposure, or of the Veteran's service.  As such, the Board finds that service connection for hypertension is not warranted. 


Peripheral neuropathy of the upper extremities

At the outset, the Board notes a January 2008 VA treatment record that diagnosed the Veteran with mild peripheral neuropathy of the upper extremities, as well as a January 2007 medical opinion letter authored by the Veteran's private physician.  The record indicates that the Veteran was awarded service connection for peripheral neuropathy of the lower extremities effective February 21, 2007, and that he sought service connection for peripheral neuropathy of the upper extremities on that same date.  Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, the Veteran is entitled to service connection for peripheral neuropathy of the upper extremities from February 21, 2007.

The evidence of record indicates that Diagnostic Code 8512 is the most appropriate code to assess the severity of the Veteran's peripheral neuropathy of the upper extremities.  This code provides the highest possible rating under the circumstances, best encapsulates the Veteran's symptoms, and serves to avoid the prohibition on pyramiding.  See 38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided).

It appears that the Veteran suffered no more than mild paralysis between the date of his claim and the date of his January 2017 VA examination (January 12, 2017), and that he was entitled to no more than a 20 percent rating for each upper extremity during this period.  The January 2017 VA examination reveals that the Veteran's peripheral neuropathy of the upper extremities more nearly approximated symptoms indicative of moderate paralysis.  The Veteran is entitled to a 40 percent rating for his right upper extremity (as the Veteran is right handed) and a 30 percent rating for his left upper extremity from January 12, 2017.


Peripheral neuropathy of the lower extremities

Between the date of the Veteran's claim for peripheral neuropathy of the lower extremities and the April 2010 VA examination (April 10, 2010), the evidence of record indicates that the Veteran suffered from mild paralysis of sciatic nerve.  

Given the September 3, 2009, VA treatment record that discussed peripheral neuropathy traveling to his thighs, and granting the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to service connection for peripheral neuropathy of the femoral nerve from September 3, 2009.  As such, the Veteran is entitled to a 10 percent rating for each extremity affected by peripheral neuropathy of the sciatic nerve (Diagnostic Code 8520), and a 10 percent rating for each extremity affected by peripheral neuropathy of the femoral nerve (Diagnostic Code 8526), from date he became entitled to benefits for each disability.

The April 2010 and January 2011 VA examinations reveal that the Veteran began to suffer from functional impairment that affected his gait, balance, mobility, and strength, attributable to numbness and lack of sensation below his knees.  Evidence provided in December 2012, indicating that the Veteran began using assistive devices to walk, combined with the above evidence, indicates that the Veteran's functional impairment more nearly approximated moderate paralysis caused by peripheral neuropathy of the sciatic nerve.  This is further illustrated by the March 2013 VA examination, which also describes the Veteran's difficulty walking and keeping his balance.  As such, the Veteran was entitled to a rating of 20 percent for each extremity affected by peripheral neuropathy of the sciatic nerve from April 10, 2010 to December 16, 2015.  The Board notes that the evidence of record does not indicate that the Veteran's peripheral neuropathy of the femoral nerve more nearly approximated moderate paralysis during this period.  

From December 16, 2015, given the Veteran's described symptoms and use of a wheelchair, the Board finds that the Veteran's peripheral neuropathy of the sciatic nerve more nearly approximated moderately severe paralysis.  The January 2017 examination, which indicates that the Veteran suffers from absent position sense, vibration sensation, cold sensation, and light touch sensation of his feet and/or toes, supports this finding.  The Board adds that this examination indicates that the Veteran does not suffer from muscle atrophy, as required for a rating of severe paralysis.  As such, the Veteran was entitled to a 40 percent rating for each lower extremity affected by peripheral neuropathy of the sciatic nerve.

Evidence from the January 2017 examination indicates that the Veteran suffered from no more than moderate paralysis of the femoral nerve from January 12, 2017.  The Board notes that the Veteran recorded normal light touch sensation of the knees and thighs as part of this examination, and that the medical evidence of record does not support a rating of moderately severe paralysis.  The Board will not disturb the RO's rating as to this issue.


TDIU

At issue in this case is whether the Veteran was unable to engage in substantially gainful employment as a result of his service-connected disabilities.  Based on the evidence of record, including numerous VA examinations, private and VA treatment records, and the Veteran's reports of unemployment due to his service-connected disabilities, the Board finds that a grant of TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board will award TDIU from the date the Veteran last held full-time employment (as per his March 2013 TDIU application), or November 8, 2012.


ORDER

       Service Connection Claims

Service connection for COPD, as secondary to PTSD, is granted.

Service connection for hypertension is denied. 

       Upper Extremity Peripheral Neuropathy

From February 21, 2007 to January 11, 2017, entitlement to an initial disability rating of 20 percent (but not higher) for peripheral neuropathy of the left upper extremity is granted.

From February 21, 2007 to January 11, 2017, entitlement to an initial disability rating of 20 percent (but not higher) for peripheral neuropathy of the right upper extremity is granted.

From January 12, 2017, entitlement to a disability rating of 30 percent for peripheral neuropathy of the left upper extremity is granted.

From January 12, 2017, entitlement to a disability rating of 40 percent for peripheral neuropathy of the right upper extremity (as the dominant extremity) is granted.

       Sciatic Nerve Peripheral Neuropathy

Prior to April 10, 2010, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left extremity sciatic nerve is denied.

Prior to April 10, 2010, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right extremity sciatic nerve is denied.

From April 10, 2010 to December 15, 2015, entitlement to a disability rating of 20 percent for peripheral neuropathy of the left extremity sciatic nerve is granted.

From April 10, 2010 to December 15, 2015, entitlement to a disability rating of 20 percent for peripheral neuropathy of the right extremity sciatic nerve is granted.

From December 16, 2015, entitlement to a disability rating of 40 percent for peripheral neuropathy of the left extremity sciatic nerve is granted.

From December 16, 2015, entitlement to a disability rating of 40 percent for peripheral neuropathy of the right extremity sciatic nerve is granted.

       Femoral Nerve Peripheral Neuropathy

From September 3, 2009, entitlement to an initial disability rating of 10 percent (but not higher) for peripheral neuropathy of the right extremity femoral nerve is granted.

From September 3, 2009, entitlement to an initial disability rating of 10 percent (but not higher) for peripheral neuropathy of the left extremity femoral nerve is granted.

Prior to January 12, 2017, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right extremity femoral nerve is denied.

Prior to January 12, 2017, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left extremity femoral nerve is denied.

       TDIU

From November 8, 2012, entitlement to a TDIU rating is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


